

Exhibit 10.29




AWARD NOTICE


NOTICE OF RESTRICTED STOCK
GRANTED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2002 OMNIBUS LONG-TERM COMPENSATION PLAN




Grantee: Richard A. Lorraine


Number of Shares: 20,000


Date of Grant: December 3, 2003


1.  Award of Restricted Stock . This Award Notice serves to notify you that the
Compensation and Management Development Committee (the "Committee") of the Board
of Directors of Eastman Chemical Company ("Company") has granted to you, under
the 2002 Omnibus Long-Term Compensation Plan ("Plan"), the number of shares
("Restricted Stock") of its $.01 par value Common Stock ("Common Stock") set
forth above, to be held, subject to the terms of the Plan and this Award Notice,
as restricted stock. This Award recognizes your significant contribution to the
Company and provides additional incentive for your continued service with the
Company. The Plan is incorporated herein by reference and made a part of this
Award Notice. Capitalized terms not otherwise defined herein have the respective
meanings set forth in the Plan.


2.  Lapse of Restrictions . The restrictions described below with respect to the
Restricted Stock will lapse upon the earlier of (1) December 3, 2006, if and
only if you are still an employee of the Company or a Subsidiary on that date,
or (2) termination of your employment with the Company and its Subsidiaries, if
and only if such termination is by reason of death, disability, or for another
approved reason, as determined by the Committee (the date described in clause
(1) or (2), as applicable, is referred to herein as the "Vesting Date").


3.  Book-Entry Registration . The Restricted Stock awarded pursuant to this
Award Notice initially will be evidenced by book-entry registration only,
without the issuance of certificates representing such shares.


4.  Issuance of Shares . Subject to the other terms of this Award Notice, the
Company will either issue a certificate or certificates representing the
Restricted Stock as promptly as practicable following the Vesting Dates or place
the shares in the Automatic Dividend Reinvestment Plan maintained for
stockholders of the Company as directed by the grantee. The Company may withhold
or require the grantee to remit a cash amount sufficient to satisfy federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld. Further, either the Company or the grantee may elect to
satisfy the withholding requirement by having the Company withhold shares of
common stock having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax which could be imposed on the
transaction.


You may elect to defer the Award until after you retire or otherwise terminate
employment with the Company and its Subsidiaries under the terms and subject to
the conditions of the Eastman Executive Deferred Compensation Plan, as the same
now exists or may be amended hereafter (the "EDCP"). If you choose to defer the
Award, the Award shall be converted into the right to receive a cash payment.



 195

     

--------------------------------------------------------------------------------

Exhibit 10.29



If any portion of an Award is converted into a right to receive a cash payment
as described above, an amount representing the Fair Market Value of the deferred
portion of the Award will be credited to the Stock Account of the Eastman EDCP
and hypothetically invested in units of Common Stock. Thereafter, such amount
will be treated in the same manner as other investments in the EDCP and shall be
subject to the terms and conditions thereof.


5.  Restrictions on Transfer of Shares . The Restricted Stock, and the right to
vote such shares and to receive dividends thereon, may not, except as otherwise
provided in the Plan, be sold, assigned, transferred, pledged or encumbered in
any way prior to the Vesting Dates, whether by operation of law or otherwise.
After the Vesting Dates, certificates for the Restricted Stock may be issued
during your lifetime only to you, except in the case of a permanent disability
involving mental incapacity.


6.  Limitation of Rights . Except as otherwise provided in this Award Notice or
the Plan, prior to the Vesting Dates, you will have no rights of a stockholder
with respect to the Restricted Stock, except for the right to receive such cash
dividends, if any, as may be declared on the shares of Common Stock subject
thereto from time to time, and the right to vote (in person or by proxy) such
shares at any meeting of stockholders of the Company. Neither the Plan, this
Award nor this Award Notice gives you any right to remain employed by the
Company or a Subsidiary.


7.  Termination . Upon termination of your employment with the Company and its
Subsidiaries, prior to a Vesting Date, other than by reason of death,
disability, or for another approved reason, as determined by the Committee, all
of the unvested shares of Restricted Stock will be canceled and forfeited by you
to the Company without the payment of any consideration by the Company. In such
event, neither you nor any of your successors, heirs, assigns or personal
representatives will thereafter have any further rights or interest in such
shares or otherwise in this Award.


8.  Change in Ownership; Change in Control . Sections 25 and 26 of the Plan
contain certain special provisions that will apply to this Award in the event of
a Change in Ownership or Change in Control, respectively.
 



  9.    Adjustment of Shares . If the number of outstanding shares of Common
Stock changes through the declaration of stock dividends or stock splits prior
to the Vesting Date, the shares of Common Stock subject to this Award
automatically will be adjusted. If there is a change in the number of
outstanding shares of Common Stock or any change in the outstanding stock of the
Company (or any successor to the Company) prior to the Vesting Dates, the
Committee will make any adjustments and modifications to this Award that it
deems appropriate. In the event of any other change in the capital structure or
in the Common Stock of the Company, the Committee is authorized to make
appropriate adjustments to this Award.

10.  Restrictions on Issuance of Shares . If at any time the Company determines
that listing, registration or qualification of the shares of Common Stock
subject to this Award upon any securities exchange or under any state or federal
law, or the approval of any governmental agency, is necessary or advisable as a
condition to the award or issuance of certificate(s) for the shares of Common
Stock subject to this Award, such award or issuance may not be made in whole or
in part unless and until such listing, registration, qualification or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.


     11.  Noncompetition; Confidentiality . You will forfeit all rights to this
Award if you violate the noncompetition and confidentiality provisions contained
in Section 20 of the Plan.


  12.  Plan Controls . In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Award Notice, the
provisions of the Plan will be controlling and determinative.


196

     